Citation Nr: 1432768	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to May 1994 and from October 2004 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.  The Veteran withdrew his request for a Board hearing by correspondence dated in September 2011.  

The case was remanded by the Board in September 2013 so that additional medical records could be obtained and a VA examination could be conducted.  Part, but not all, of these actions were accomplished.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that the Veteran's main contention is that his chronic gastrointestinal disorder is proximately due to or the result of medication utilized to treat his service-connected orthopedic disabilities.  In response to this contention, the Board ordered that a VA compensation examination be conducted so that a medical opinion regarding secondary service connection could be obtained.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  

An examination was conducted by VA in November 2013.  At that time, the examiner rendered an opinion that it was less likely than not that the Veteran's diagnosed chronic gastrointestinal disorder, gastroesophageal reflux disease (GERD), was caused by his service-connected disabilities.  An opinion regarding possible aggravation of GERD by a service-connected disability, or treatment thereof, was not rendered.  (The examiner indicated that this opinion was not applicable.)  As an opinion regarding aggravation is found to be necessary prior to final appellate consideration, the case must again be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the examiner who conducted the November 2013 VA examination render a supplemental opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's chronic gastrointestinal disorder is aggravated by his service-connected disabilities, or treatment therefor.  If the VA examiner who rendered the November 2013 opinion is not available, the Veteran should be scheduled for an additional examination so that the requested opinion can be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

